PER CURIAM.
R.J. ("Mother") appeals from the judgment of the Circuit Court of the City of St. Louis, granting C.C.'s ("Father") petition seeking to modify a child custody and child support decree entered in the State of Mississippi. On appeal, Mother argues the circuit court lacked jurisdiction to modify the Mississippi decree under the Uniform Child Custody Jurisdiction and Enforcement Act, failed to give full faith and credit to the Mississippi decree, and failed to appoint a next friend for the minor children. We have reviewed the briefs of the parties and the record on appeal, and we find the circuit court did not err. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to MO. R. CIV. P. 84.16(b) (2018).